Citation Nr: 0021617	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma due to exposure to Agent Orange.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1968 
to January 1970, and review of the record reflects that he 
served in Vietnam from June 1969 to September 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office, and the case was remanded in February 1997 
for additional development.  The appellant subsequently moved 
to Pennsylvania, and the most recent decision regarding his 
claims emanated from the VA's Philadelphia, Pennsylvania, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant served in Vietnam from June 1969 to 
September 1969 and is presumed to have been exposed to Agent 
Orange.  

2.  There is no competent medical evidence that indicates the 
appellant currently has non-Hodgkin's lymphoma.  

3.  There is medical evidence of record that raises the 
possibility that the appellant has PTSD that is related to 
his military service in Vietnam.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for non-Hodgkin's lymphoma.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  There is a well-grounded claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Non-Hodgkin's Lymphoma

The appellant asserts that he has non-Hodgkin's lymphoma that 
developed as a result of his exposure to Agent Orange in 
Vietnam.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Review of the claims file shows that the appellant's active 
duty included service in Vietnam during the Vietnam era (June 
1969 to September 1969).  The regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, now provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The United States Court of Appeals for the Federal Circuit 
recently determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for non-Hodgkin's lymphoma.  Because there is no 
competent evidence of record that demonstrates the appellant 
currently has non-Hodgkin's lymphoma, the first element 
required to show a well-grounded claim is not met.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his alleged non-Hodgkin's lymphoma, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of non-Hodgkin's lymphoma.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing the presence of non-
Hodgkin's lymphoma.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for non-
Hodgkin's lymphoma is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1995.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

II.  PTSD

The appellant claims that he has PTSD that developed as a 
result of his exposure to traumatic events in Vietnam.  At a 
December 1996 VA psychiatry consultation, he gave a history 
of nightmares, flashbacks, and problems with sweating, all of 
which he related to his Vietnam service.  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for PTSD.  There is evidence that it is possible 
that the appellant was exposed to stressful events (fellow 
servicemen killed and several episodes of mortar attacks) 
while serving as an infantryman performing reconnaissance in 
Vietnam, and there is medical evidence that shows the 
following: the appellant reported some symptoms of PTSD 
(December 1996 VA psychiatry consultation report); there is a 
diagnosis of probably PTSD (December 1996 VA hospitalization 
report); and there is an opinion that the appellant's 
personality profile was consistent with PTSD (January 1997 
medical statement from a VA neuropsychologist).  

As there is competent medical evidence that indicates the 
appellant may have PTSD that is related to his military 
service in Vietnam, the Board concludes that he has met his 
initial burden of presenting evidence that his claim for 
service connection for PTSD is plausible or otherwise well 
grounded.  However, additional evidence must be obtained 
before the Board can render a decision regarding the claim.  
To decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

The claim for service connection for non-Hodgkin's lymphoma 
due to Agent Orange exposure is denied.  

The claim for service connection for PTSD is well grounded.  



REMAND

Although the RO scheduled the appellant for a psychiatric 
examination in April 2000, pursuant to the Board's February 
1997 remand, he did not appear for that examination, and the 
notification to the appellant of the examination was returned 
as undeliverable.  The appellant's representative has 
requested that the issue of entitlement to service connection 
for PTSD be remanded again in order to permit another search 
for the appellant so that he can undergo psychiatric 
examination.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  To accommodate 
the representative's request, and in order to obtain 
additional medical evidence, the Board will once again remand 
the appellant's claim for service connection for PTSD, for 
the following actions:  

1.  The RO should make another attempt to 
locate the appellant, and, in doing so, should 
enlist the assistance of his representative.  
If the RO is able to track down a valid address 
for the appellant, then he should be contacted 
for the purpose of being scheduled for a VA 
psychiatric examination to determine the nature 
of all current psychiatric disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current psychiatric 
disorders and to express an opinion as to 
whether the appellant's has PTSD that is 
related to traumatic events to which he was 
exposed during military service in Vietnam.  
The examiner should provide complete rationale 
for all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



